 Case 1:20-cv-00094-JTN-SJB ECF No. 46 filed 08/04/20 PageID.695 Page 1 of 2



                    UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION


TROY WILLIAM TINGLEY,
                                      Case No. 1:20-cv-00094
      Plaintiff,
                                      HON. JANET T. NEFF
v
                                      MAG. SALLY J. BERENS
STATE OF MICHIGAN, et al.,

      Defendants.


Christopher M. Wirth (P70174)         Neil A. Giovanatti (P82305)
Attorney for Plaintiff                Cassandra Drysdale-Crown (P64108)
CORE LEGAL PLC                        Assistant Attorneys General
250 Monroe Avenue NW, Suite 400       Attorneys for State Defendants
Grand Rapids, MI 49503                Health, Education, & Family Services
(616) 855-2145                        Division
cwirth@corelegalplc.com               P. O. Box 30758
                                      Lansing MI 48909
                                      (517) 335-3055
                                      giovanattin@michigan.gov
                                      drysdalecrownc@michigan.gov

                                      Dan E. Bylenga (P32154)
                                      Attorney for YWCA Defendants
                                      Chase Bylenga Hulst PC
                                      25 Division Ave S Ste 500,
                                      Grand Rapids, MI 49503-4233
                                      (616) 608-3061
                                      dan@chasebylenga.com


      STIPULATED ORDER REGARDING PLAINTIFF’S AMENDED
            COMPLAINT AND DEFENDANTS’ RESPONSE

     WHEREAS Plaintiff seeks to amend the Complaint in this action and State

Defendants and YWCA Defendants do not object to such amendment;
 Case 1:20-cv-00094-JTN-SJB ECF No. 46 filed 08/04/20 PageID.696 Page 2 of 2



     WHEREAS, in light of the anticipated length of the amended complaint, State

Defendants and YWCA Defendants will need additional time to respond to the

amended complaint; and

     WHEREAS, these parties consent and stipulate to the below schedule

for Plaintiff to file an amended complaint and State Defendants and YWCA

Defendants to respond to the anticipated amended complaint in this matter.

     IT IS HEREBY ORDERED that:

         1. Plaintiff shall file his amended complaint on or before July 31, 2020; and

         2. State Defendants’ and YWCA Defendants’ responses to the amended

            complaint shall be filed on or before August 28, 2020.



Dated: August 4, 2020                   /s/ Sally J. Berens
                                       HON. SALLY J. BERENS
                                       United States Magistrate Judge




The parties hereby Stipulate and Agree:

/s/ Christopher M. Wirth
Christopher M. Wirth (P70174)
Attorney for Plaintiff

/s/ Neil Giovanatti (with consent)
Neil Giovanatti (P82305)
Attorneys for State Defendants

/s/ Dan E. Bylenga (with consent)
Dan E. Bylenga (P32154)
Attorney for YWCA Defendants




                                          2
